Exhibit 10.1
2002
LILLY STOCK PLAN
As amended effective January 1, 2009
The 2002 Lilly Stock Plan (“2002 Plan”) authorizes the Board of Directors of Eli
Lilly and Company (“Board”) and the Compensation Committee of the Board, as
applicable, to provide officers and other employees of Eli Lilly and Company and
its subsidiaries and nonemployee directors of Eli Lilly and Company
(“Nonemployee Directors”) with certain rights to acquire shares of Eli Lilly and
Company common stock (“Lilly Stock”). The Company believes that this incentive
program will benefit the Company’s shareholders by allowing the Company to
attract, motivate, and retain employees and directors and by providing those
employees and directors stock-based incentives to strengthen the alignment of
interests between those persons and the shareholders. For purposes of the 2002
Plan, the term “Company” shall mean Eli Lilly and Company and its subsidiaries,
unless the context requires otherwise.
1. Administration.

  (a)   Grants to Eligible Employees. With respect to Grants to Eligible
Employees (as those terms are defined in Sections 2 and 3(a), respectively), the
2002 Plan shall be administered and interpreted by the Compensation Committee of
the Board consisting of not less than two independent directors appointed by the
Board from among its members. A person may serve on the Compensation Committee
for purposes of administration and interpretation of the 2002 Plan only if he or
she (i) is a “Non-employee Director” for purposes of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), (ii) satisfies the
requirements of an “outside director” for purposes of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and (iii) satisfies the
New York Stock Exchange rules for independence. The Compensation Committee may,
subject to the provisions of the 2002 Plan, from time to time establish such
rules and regulations and delegate such authority to administer the 2002 Plan as
it deems appropriate for the proper administration of the Plan, except that no
such delegation shall be made in the case of awards intended to be qualified
under Rule 16b-3 of the 1934 Act or Section 162(m) of the Code. The decisions of
the Compensation Committee or its authorized designees (the “Committee”) shall
be made in its sole discretion and shall be final, conclusive, and binding with
respect to the interpretation and administration of the 2002 Plan and any Grant
made under it.     (b)   Grants to Nonemployee Directors. With respect to Stock
Option Grants made to Nonemployee Directors pursuant to Section 8, the Board
shall serve to administer and interpret the 2002 Plan and any such Grants, and
all duties, powers and authority given to the Committee in subsection (a) above
or elsewhere in the 2002 Plan in connection with Grants to Eligible Employees
shall be deemed to be given to the Board in its sole discretion in connection
with Stock Option Grants to Nonemployee Directors.

2. Grants.
Incentives under the 2002 Plan shall consist of incentive stock options or other
forms of tax-qualified stock options under the Code, nonqualified stock options,
performance awards, stock appreciation rights, stock unit awards, and restricted
stock grants (collectively,

 



--------------------------------------------------------------------------------



 



“Grants”). The Committee shall approve the form and provisions of each Grant to
Eligible Employees and the Board shall approve the form and provisions of each
Stock Option Grant to Nonemployee Directors. All Grants shall be subject to the
terms and conditions set out herein and to such other terms and conditions
consistent with the 2002 Plan as the Committee or Board, as applicable, deems
appropriate. Grants under a particular section of the 2002 Plan need not be
uniform and Grants under two or more sections may be combined in one instrument.
The Committee shall determine the fair market value of Lilly Stock for purposes
of the 2002 Plan.
3. Eligibility for Grants.

  (a)   Grants to Eligible Employees. Grants may be made to any employee of the
Company, including a person who is also a member of the Board of Directors
(“Eligible Employee”). The Committee shall select the persons to receive Grants
(“Grantees”) from among the Eligible Employees and determine the number of
shares subject to any particular Grant.     (b)   Grants to Nonemployee
Directors. Grants may be made to any member of the Board who is not an employee
of the Company (a “Nonemployee Director”). The Board shall select the persons
who will receive Grants (“Grantees”) from among the Nonemployee Directors and
determine the number of shares subject to any particular Grant.

4. Shares Available for Grant.

  (a)   Shares Subject to Issuance or Transfer. Subject to adjustment as
provided in Section 4(b), the aggregate number of shares of Lilly Stock that may
be issued or transferred under the 2002 Plan shall be the sum of the following
amounts:

  (i)   119,000,000 shares;     (ii)   Any shares of Lilly Stock subject to an
award hereunder or under the 1989, 1994 or 1998 Lilly Stock Plans (the “Prior
Shareholder-Approved Plans”) which, after the effective date of the 2002 Plan:

  a.   are not issued or transferred in connection with a Stock Option, Stock
Appreciation Right or Stock Unit Award due to termination, lapse, surrender or
forfeiture;     b.   are not issued or transferred in connection with the
payment of a Performance Award due to termination, lapse, surrender, forfeiture,
failure to achieve Performance Goals, or payment in cash in lieu of shares
pursuant to Section 6(c); or     c.   are forfeited under a Restricted Stock
Grant.

  (iii)   Upon the termination or expiration of the 1998 Lilly Stock Plan, any
shares of Lilly Stock that remained available for grant under that plan at the
time of termination or expiration; and

  (iv)   The number of shares of Lilly Stock exchanged by a Grantee as full or
partial payment to the Company of the exercise price of a Stock Option that was
granted

 



--------------------------------------------------------------------------------



 



      hereunder or under a Prior Shareholder-Approved Plan or withheld for taxes
under Sections 5(e), 7(c), 9(e) or 10(c).

The shares may be authorized but unissued shares or treasury shares.

  (b)   Adjustment Provisions. If any subdivision or combination of shares of
Lilly Stock or any stock dividend, reorganization, recapitalization, or
consolidation or merger with Eli Lilly and Company as the surviving corporation
occurs, or if additional shares or new or different shares or other securities
of the Company or any other issuer are distributed with respect to the shares of
Lilly Stock through a spin-off or other extraordinary distribution, the
Committee shall make such adjustments as it determines appropriate in the number
of shares of Lilly Stock that may be issued or transferred in the future under
Sections 4(a), 5(f) and (g), 6(f), and 9(d). The Committee shall also adjust as
it determines appropriate the number of shares and Option Price or base price as
applicable in outstanding Grants made before the event. It is intended that any
such adjustment shall, to the extent necessary, be structured for compliance
with the requirements of Section 409A of the Code.

5. Stock Option Grants to Eligible Employees.
The Committee may grant to Eligible Employees options qualifying as incentive
stock options under the Code (“Incentive Stock Options”), other forms of
tax-favored stock options under the Code, and nonqualified stock options
(collectively, “Stock Options”). All Stock Options granted under the Plan are
intended to comply with the requirements for exemption under Section 409A of the
Code. The Committee shall determine the terms and conditions applicable to Stock
Options granted to Eligible Employees consistent with the following:

  (a)   Option Price. The Committee shall determine the price or prices at which
Lilly Stock may be purchased by the Grantee under a Stock Option (“Option
Price”) which shall be not less than the fair market value of Lilly Stock on the
date the Stock Option is granted (the “Grant Date”). In the Committee’s
discretion, the Grant Date of a Stock Option may be established as the date on
which Committee action approving the Stock Option is taken or any later date
specified by the Committee. Once established, the Option Price may not be
reduced except in the case of adjustments under Section 4(b).     (b)   Option
Exercise Period. The Committee shall determine the option exercise period of
each Stock Option. The period shall not exceed ten years from the Grant Date in
the case of an Incentive Stock Option, and eleven years in the case of any other
Stock Option.     (c)   Exercise of Option. A Stock Option will be deemed
exercised by a Grantee upon delivery of (i) a notice of exercise to the Company
or its representative as designated by the Committee, and (ii) accompanying
payment of the Option Price if the Stock Option requires such payment at the
time of exercise. The notice of exercise, once delivered, shall be irrevocable.

  (d)   Satisfaction of Option Price. A Stock Option may require payment of the
Option Price upon exercise or may specify a period not to exceed 30 days
following exercise within which payment must be made (“Payment Period”). The
Grantee shall pay or cause to be

 



--------------------------------------------------------------------------------



 



      paid the Option Price in cash, or with the Committee’s permission, by
delivering (or providing adequate evidence of ownership of) shares of Lilly
Stock already owned by the Grantee and having a fair market value on the date of
exercise equal to the Option Price, or a combination of cash and such shares. If
the Grantee fails to pay the Option Price within the Payment Period, the
Committee shall have the right to take whatever action it deems appropriate,
including voiding the option exercise or voiding that part of the Stock Option
for which payment was not timely received. The Company shall not deliver shares
of Lilly Stock upon exercise of a Stock Option until the Option Price and any
required withholding tax are fully paid.

  (e)   Share Withholding. With respect to any Stock Option, the Committee may,
in its discretion and subject to such rules as the Committee may adopt, permit
or require the Grantee to satisfy, in whole or in part, any withholding tax
obligation which may arise in connection with the exercise of the nonqualified
option by having the Company withhold shares of Lilly Stock having a fair market
value equal to the amount of the withholding tax.     (f)   Limits on Individual
Grants. No individual Grantee may be granted Stock Options or Stock Appreciation
Rights, considered together, under the 2002 Plan for more than 3,500,000 shares
of Lilly Stock in any period of three consecutive calendar years.     (g)  
Limits on Incentive Stock Options. The aggregate fair market value of the stock
covered by Incentive Stock Options granted under the 2002 Plan or any other
stock option plan of the Company or any subsidiary or parent of the Company that
become exercisable for the first time by any employee in any calendar year shall
not exceed $100,000 (or such other limit as may be established by the Code). The
aggregate fair market value for this purpose will be determined at the Grant
Date. An Incentive Stock Option shall not be granted to any Eligible Employee
who, on the Grant Date, owns stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company or any subsidiary
or parent of the Company. Not more than 30,000,000 shares of Lilly Stock may be
issued or transferred under the 2002 Plan in the form of Incentive Stock
Options.

6. Performance Awards to Eligible Employees.
The Committee may grant to Eligible Employees Performance Awards, which shall be
denominated at the time of grant in shares of Lilly Stock. Payment under a
Performance Award shall be made, at the discretion of the Committee, in shares
of Lilly Stock (“Performance Shares”), or in cash or in any combination thereof,
if the financial or market performance of the Company or any subsidiary,
division, or other unit of the Company (“Business Unit”) selected by the
Committee meets certain goals established by the Committee for the Award Period.
The following provisions are applicable to Performance Awards:

  (a)   Award Period. The Committee shall determine and include in the Grant the
period of time (which shall be four or more consecutive fiscal quarters) for
which a Performance Award is made (“Award Period”). Grants of Performance Awards
need not be uniform with respect to the length of the Award Period. Award
Periods for different Grants may

 



--------------------------------------------------------------------------------



 



      overlap. A Performance Award may not be granted for a given Award Period
after one half (1/2) or more of such period has elapsed, or in the case of an
Award intended to be qualified under Section 162(m) of the Code, after 90 days
or more of such period has elapsed.

  (b)   Performance Goals and Payment. Before a Grant is made, the Committee
shall establish objectives (“Performance Goals”) that must be met by the
Business Unit during the Award Period as a condition to payment being made under
the Performance Award. The Performance Goals, which must be set out in the
Grant, are limited to earnings per share; divisional income; net income; return
on equity; sales; divisional sales; economic value added (EVA); market value
added (MVA); any of the foregoing before the effect of acquisitions,
divestitures, accounting changes, restructuring and special charges, and other
unusual gains or losses (determined according to criteria established by the
Committee at or within 90 days after the time of grant); total shareholder
return; or stock price goals. The Committee shall also set forth in the Grant
the number of Performance Shares to be made under a Performance Award if the
Performance Goals are met or exceeded, including the fixing of a maximum payment
(subject to Section 6(f)). A Performance Award shall become payable to a Grantee
at the time or times determined by the Committee and set forth in the award
agreement, which may be upon or following the vesting of the award. The payment
terms under a Performance Award shall be established in compliance with the
requirements of Section 409A of the Code.     (c)   Computation of Payment.
After an Award Period, the performance of the Business Unit during the period
shall be measured against the Performance Goals. Prior to payment the Committee
shall certify in writing as to the performance achieved against the Performance
Goals and certify the number of Performance Shares, if any, or the amount of
payment, if any, to be made under a Performance Award in accordance with the
grant for each Grantee. The Committee, in its sole discretion, may elect to pay
part or all of the Performance Award in cash in lieu of issuing or transferring
Performance Shares. The cash payment shall be based on the fair market value of
Lilly Stock on the date of payment (subject to Section 6(f)). The Company shall
promptly notify each Grantee of the number of Performance Shares and the amount
of cash, if any, he or she is to receive.     (d)   Revisions for Significant
Events. At any time before payment is made, the Committee may revise the
Performance Goals and the computation of payment if unusual events occur during
an Award Period which have a substantial effect on the Performance Goals and
which in the judgment of the Committee make the application of the Performance
Goals unfair unless a revision is made; provided, however, that no such revision
shall be permissible with respect to a Performance Award intended to qualify for
exemption under Section 162(m) of the Code, except that the Committee (i) may
provide in the terms of any such Performance Award that revisions to the
Performance Goals shall be made on a non-discretionary basis upon the occurrence
of one or more specific objective events, the occurrence of which are
substantially uncertain at the time of grant, and (ii) may in its discretion
make a revision with respect to such Performance Award that results in a lesser
payment than would have occurred without the revision or in no payment at all.

  (e)   Requirement of Employment. To be entitled to receive payment under a
Performance

 



--------------------------------------------------------------------------------



 



      Award, a Grantee must remain in the employment of the Company to the end
of the Award Period, except that the Committee may provide for partial or
complete exceptions to this requirement as it deems equitable in its sole
discretion, consistent with maintaining the exemption under Section 162(m) of
the Code. The Committee may impose additional conditions on the Grantee’s
entitlement to receive payment under a Performance Award.

  (f)   Maximum Payments. No individual may receive Performance Award payments
in respect of Performance Awards in excess of 600,000 shares of Lilly Stock in
any calendar year. For purposes of determining the maximum payment under this
subsection, payment in cash of all or part of a Performance Award will be deemed
an issuance of the number of shares with respect to which such cash payment is
made.

7. Restricted Stock Grants to Eligible Employees.
The Committee may issue or transfer shares of Lilly Stock to an Eligible
Employee under a Restricted Stock Grant. Upon the issuance or transfer, the
Grantee shall be entitled to vote the shares and to receive any dividends paid.
The following provisions are applicable to Restricted Stock Grants:

  (a)   Requirement of Employment. If the Grantee’s employment terminates during
the period designated in the Grant as the “Restriction Period,” the Restricted
Stock Grant terminates and the shares immediately revert to the Company.
However, the Committee may provide for partial or complete exceptions to this
requirement as it deems equitable.     (b)   Restrictions on Transfer. During
the Restriction Period, a Grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of Lilly Stock except to a Successor Grantee
under Section 13(a). Each certificate for shares issued or transferred under a
Restricted Stock Grant shall be held in escrow by the Company until the
expiration of the Restriction Period.     (c)   Withholding Tax. Before
delivering the certificate for shares of Lilly Stock to the Grantee, Lilly may
require the Grantee to pay to the Company any required withholding tax. The
Committee may, in its discretion and subject to such rules as the Committee may
adopt, permit or require the Grantee to satisfy, in whole or in part, any
withholding tax requirement by having the Company withhold shares of Lilly Stock
from the Grant having a fair market value equal to the amount of the withholding
tax. In the event the Grantee fails to pay the withholding tax within the time
period specified in the Grant, the Committee may take whatever action it deems
appropriate, including withholding or selling sufficient shares from the Grant
to pay the tax and assessing interest or late fees to the Grantee.     (d)  
Lapse of Restrictions. All restrictions imposed under the Restricted Stock Grant
shall lapse (i) upon the expiration of the Restriction Period if all conditions
stated in Sections 7(a), (b) and (c) have been met or (ii) as provided under
Section 12(a)(ii). The Grantee shall then be entitled to delivery of the
certificate.

8. Stock Option Grants to Nonemployee Directors

 



--------------------------------------------------------------------------------



 



The Board may grant Stock Options to Nonemployee Directors and may determine the
terms and conditions applicable to such Stock Options consistent with the
following provisions:

  (a)   Option Price. The Board shall determine the price or prices at which
Lilly Stock may be purchased by the Nonemployee Director under a Stock Option
(“Option Price”) which shall be not less than the fair market value of Lilly
Stock on the date the Stock Option is granted (the “Grant Date”). In the Board’s
discretion, the Grant Date of a Stock Option may be established as the date on
which Board action approving the Stock Option is taken or any later date
specified by the Board. Once established, the Option Price may not be reduced
except in the case of adjustments under Section 4(b).     (b)   Option Exercise
Period. The Board shall determine the option exercise period of each Stock
Option. The period shall not exceed ten years from the Grant Date. Unless the
Board shall otherwise expressly provide in a Stock Option agreement, in the
event a Grantee’s service on the Board is terminated, any Stock Option held by
such Grantee shall remain exercisable for five years after such termination (or
until the end of the option exercise period, if earlier). In the event a
Nonemployee Director is removed from the Board for “cause” (as determined in
accordance with applicable state law and the Articles of Incorporation of
Lilly), any Stock Option held by that Nonemployee Director shall terminate
immediately.     (c)   Exercise of Option. A Stock Option will be deemed
exercised by a Nonemployee Director upon delivery of (i) a notice of exercise to
Lilly or its representative as designated by the Board, and (ii) accompanying
payment of the Option Price if the Stock Option requires such payment at the
time of exercise. The notice of exercise, once delivered, shall be irrevocable.
    (d)   Satisfaction of Option Price. A Stock Option may require payment of
the Option Price upon exercise or may specify a period not to exceed 30 days
following exercise within which payment must be made (“Payment Period”). The
Grantee shall pay or cause to be paid the Option Price in cash, or with the
Board’s permission, by delivering (or providing adequate evidence of ownership
of) shares of Lilly Stock already owned by the Grantee and having a fair market
value on the date of exercise equal to the Option Price, or a combination of
cash and such shares. If the Grantee fails to pay the Option Price within the
Payment Period, the Board shall have the right to take whatever action it deems
appropriate, including voiding the option exercise or voiding that part of the
Stock Option for which payment was not timely received. Lilly shall not deliver
shares of Lilly Stock upon exercise of a Stock Option until the Option Price and
any required withholding tax are fully paid. All Stock Options granted to
Nonemployee Directors under the Plan are intended to comply with the
requirements for exemption under Section 409A of the Code.

9. Stock Appreciation Rights to Eligible Employees.
The Committee may grant Stock Appreciation Rights to Eligible Employees. A Stock
Appreciation Right is an award in the form of a right to receive, upon exercise
or settlement of the right but without other payment, an amount based on
appreciation in the fair market

 



--------------------------------------------------------------------------------



 



value of shares of Lilly Stock over a base price established for the Award.
Stock Appreciation Rights shall be settled or exercisable at such time or times
and upon conditions as may be approved by the Committee, provided that the
Committee may accelerate the exercisability of a Stock Appreciation Right at any
time. All Stock Appreciation Rights granted under the Plan are intended to
comply with the requirements for exemption under Section 409A of the Code. The
following provisions are applicable to Stock Appreciation Rights:

  (a)   Freestanding Stock Appreciation Rights. A Stock Appreciation Right may
be granted without any related Stock Option, and in such case, will be settled
or exercisable at such time or times as determined by the Committee, but in no
event after eleven years from the Grant Date. The Committee shall determine the
base price of a Stock Appreciation Right granted without any related Option,
provided, however, that such base price per share shall not be less than the
fair market value of Lilly Stock on the Grant Date.     (b)   Tandem Stock
Appreciation Rights. A Stock Appreciation Right may be granted in connection
with a Stock Option, either at the time of grant or at any time thereafter
during the term of the Stock Option. A Stock Appreciation Right granted in
connection with a Stock Option will entitle the holder, upon exercise, to
surrender the Stock Option or any portion thereof to the extent unexercised,
with respect to the number of shares as to which such Stock Appreciation Right
is exercised, and to receive payment of an amount computed as described in
Section 9(c). The Stock Option will, to the extent and when surrendered, cease
to be exercisable. A Stock Appreciation Right granted in connection with a Stock
Option hereunder will have a base price per share equal to the per share
exercise price of the Stock Option, will be exercisable at such time or times,
and only to the extent, that the related Stock Option is exercisable, and will
expire no later than the related Stock Option expires. If a related Stock Option
is exercised in whole or in part, then the SAR related to the shares purchased
terminates as of the date of such exercise.     (c)   Payment of Stock
Appreciation Rights. A Stock Appreciation Right will entitle the holder, upon
settlement or exercise, as applicable, to receive payment of an amount
determined by multiplying: (i) the excess of the fair market value of a share of
Lilly Stock on the date of settlement or exercise of the Stock Appreciation
Right over the base price of the Stock Appreciation Right, by (ii) the number of
shares as to which the Stock Appreciation Right is settled or exercised. Payment
of the amount determined under the foregoing will be made in shares of Lilly
Stock valued at their fair market value on the date of settlement or exercise,
as applicable, subject to applicable tax withholding requirements.     (d)  
Limits on Individual Grants. No individual Grantee may be granted Stock Options
or Stock Appreciation Rights, considered together, under the 2002 Plan for more
than 3,500,000 shares of Lilly Stock in any period of three consecutive calendar
years.

  (e)   Share Withholding. With respect to any Stock Appreciation Right, the
Committee may, in its discretion and subject to such rules as the Committee may
adopt, permit or require the Grantee to satisfy, in whole or in part, any
withholding tax obligation which may arise in connection with the exercise or
settlement of the right by having the Company withhold shares of Lilly Stock
having a fair market value equal to the amount of the

 



--------------------------------------------------------------------------------



 



      withholding tax.

10. Stock Unit Awards to Eligible Employees.
The Committee may grant Stock Unit Awards to Eligible Employees. A Stock Unit
Award is an award of a number of hypothetical share units with respect to shares
of Lilly Stock that are granted subject to such vesting and transfer
restrictions and conditions of payment as the Committee shall determine and set
forth in an award agreement. The value of each unit under a Stock Unit Award is
equal to the fair market value of the Lilly Stock on any applicable date of
determination. A Stock Unit Award shall be subject to such restrictions and
conditions as the Committee shall determine. A Stock Unit Award may be granted,
at the discretion of the Committee, together with a dividend equivalent right
with respect to the same number of shares of Lilly Stock. The following
provisions are applicable to Stock Unit Awards:

  (a)   Vesting of Stock Unit Awards. On the Grant Date, the Committee shall
determine any vesting requirements with respect to a Stock Unit Award, which
shall be set forth in the award agreement, provided that the Committee may
accelerate the vesting of a Stock Unit Award at any time. Vesting requirements
may be based on the continued employment of the Grantee with the Company for a
specified time period or periods. Vesting requirements may also be based on the
attainment of specified performance goals or measures established by the
Committee. A Stock Unit Award may also be granted on a fully vested basis, with
a deferred payment date.     (b)   Payment of Stock Unit Awards. A Stock Unit
Award shall become payable to a Grantee at the time or times determined by the
Committee and set forth in the award agreement, which may be upon or following
the vesting of the award. The payment with respect to each share unit under a
Stock Unit Award shall be determined by reference to the fair market value of
Lilly Stock on each applicable payment date. Payment will be made in shares of
Lilly Stock or cash at the discretion of the Committee. The payment terms under
a Restricted Stock Unit shall be established in compliance with the requirements
of Section 409A of the Code.     (c)   Share Withholding. With respect to any
Stock Unit Award, the Committee may, in its discretion and subject to such rules
as the Committee may adopt, permit or require the Grantee to satisfy, in whole
or in part, any withholding tax obligation which may arise in connection with
the payment of the award by having the Company withhold shares of Lilly Stock
having a fair market value equal to the amount of the withholding tax.

11. Amendment and Termination of the 2002 Plan.

  (a)   Amendment. The Board may amend or terminate the 2002 Plan, but no
amendment shall (i) allow the repricing of Stock Options or Stock Appreciation
Rights at a price below the original Option Price or base price as applicable;
(ii) allow the grant of Stock Options or Stock Appreciation Rights at an Option
Price (or base price as applicable) below the fair market value of Lilly Stock
on the Grant Date; (iii) increase the number of shares authorized for issuance
or transfer pursuant to Section 4(a); or (iv) increase the maximum limitations
on the number of shares subject to Grants imposed under Sections 5(f), 5(g),
6(f), or 9(d), unless in any case such amendment receives approval of the

 



--------------------------------------------------------------------------------



 



      shareholders of the Company.

  (b)   Termination of 2002 Plan; Resubmission to Shareholders. The 2002 Plan
shall remain in effect until April 20, 2020 or until earlier terminated by the
Board. To the extent required under Section 162(m) of the Code, the material
terms of the 2002 Plan will be submitted to the shareholders of the Company for
reapproval not later than the annual meeting of shareholders that occurs in 2013
if the Plan has not been terminated at that time.     (c)   Termination and
Amendment of Outstanding Grants. A termination or amendment of the 2002 Plan
that occurs after a Grant is made shall not result in the termination or
amendment of the Grant unless the Grantee consents or unless the Committee acts
under Section 13(e). The termination of the 2002 Plan shall not impair the power
and authority of the Committee with respect to outstanding Grants. Whether or
not the 2002 Plan has terminated, an outstanding Grant may be terminated or
amended under Section 13(e) or may be amended (i) by agreement of the Company
and the Grantee consistent with the 2002 Plan or (ii) by action of the Committee
provided that the amendment is consistent with the 2002 Plan and is found by the
Committee not to impair the rights of the Grantee under the Grant.

12. Change in Control.

  (a)   Effect on Grants. The Committee may provide in the agreement relating to
a Grant or at any later date, that upon the occurrence of a Change in Control
(as defined below) the following shall occur:

  (i)   In the case of Stock Options, each outstanding Stock Option that is not
then fully exercisable shall automatically become fully exercisable and shall
remain so for the period permitted in the agreement relating to the Grant;    
(ii)   The Restriction Period on all outstanding Restricted Stock Grants shall
automatically expire and all restrictions imposed under such Restricted Stock
Grants shall immediately lapse;     (iii)   Each Grantee of a Performance Award
for an Award Period that has not been completed at the time of the Change in
Control shall be deemed to have earned a minimum Performance Award equal to the
product of (y) such Grantee’s maximum award opportunity for such Performance
Award, and (z) a fraction, the numerator of which is the number of full and
partial months that have elapsed since the beginning of such Award Period to the
date on which the Change in Control occurs, and the denominator of which is the
total number of months in such Award Period; provided, however, that nothing in
this subsection shall prejudice the right of the Grantee to receive a larger
payment under such Performance Award pursuant to the terms of the Award or under
any other plan of the Company;

  (iv)   Each outstanding Stock Appreciation Right that is not then fully
exercisable shall automatically become fully exercisable and shall remain so for
the period

 



--------------------------------------------------------------------------------



 



      permitted in the agreement relating to the Grant; and

  (v)   Each outstanding Stock Unit Award shall fully and immediately vest and
become payable.

  (b)   Change in Control. “Change in Control” shall mean: (A) a change in
ownership of the Company under paragraph (i) below, or (B) a change in effective
control of the Company under paragraph (ii) below, or (C) a change in the
ownership of a substantial portion of the assets of the Company under paragraph
(iii) below.

  (i)   Change in the Ownership of the Company. A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in paragraph (iv), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company. However, if any one person or more than one person acting
as a group, is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company (or to cause a change in the effective
control of the corporation (within the meaning of paragraph (ii) below). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock for purposes
of this section. This paragraph (i) applies only when there is a transfer of
stock of the Company and stock in the Company remains outstanding after the
transaction.     (ii)   Change in the Effective Control of the Company. A change
in the effective control of the Company shall occur on the date that either
(a) any one person, or more than one person acting as a group (as defined in
paragraph (iv)), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 30 percent or more of the total voting power of
the stock of the Company (or which would have such voting power but for the
application of the Indiana Control Share Statute), provided, however, that an
acquisition of Voting Stock directly from the Company shall not constitute a
change in effective control of the Company; or (b) a majority of members of the
Company’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s board of directors prior to the date of the appointment or
election.

  (iii)   Change in the Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets shall

 



--------------------------------------------------------------------------------



 



      occur on the date that any one person, or more than one person acting as a
group (as defined in paragraph (iv)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
event under this paragraph (iii) when there is a transfer to an entity that is
controlled by the shareholders of the transferring corporation immediately after
the transfer. A transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to (a) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (b) an entity, 50 percent or more of the total value or
voting power of which is owned, directly or indirectly, by the Company, (c) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company, or (d) an entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person described in paragraph (iv). For purposes of this paragraph (iii), a
person’s status is determined immediately after the transfer of the assets.

  (iv)   Persons Acting As a Group. For the purposes of paragraphs (i), (ii),
and (iii), persons will not be considered to be acting as a group solely because
they purchase or own assets or stock of the same corporation at the same time,
or as a result of the same public offering. However, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of assets or stock, or similar
business transaction with the corporation. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of assets or stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

(e) Each of the sub-paragraphs (i) through (iv) above shall be construed and
interpreted consistent with the requirements of Section 409A of the Code and any
Treasury regulations or other guidance issued thereunder.
13. General Provisions.

  (a)   Prohibitions Against Transfer.

  (i)   Except as provided in part (ii) of this subparagraph, during a Grantee’s
lifetime, only the Grantee or his or her authorized legal representative may
exercise rights

 



--------------------------------------------------------------------------------



 



      under a Grant. Such persons may not transfer those rights. The rights
under a Grant may not be disposed of by transfer, alienation, pledge,
encumbrance, assignment, or any other means, whether voluntary, involuntary, or
by operation of law, and any such attempted disposition shall be void; provided,
however, that when a Grantee dies, the personal representative or other person
entitled under a Grant under the 2002 Plan to succeed to the rights of the
Grantee (“Successor Grantee”) may exercise the rights. A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee’s will or under the applicable laws of descent and
distribution.

  (ii)   Notwithstanding the foregoing, the Committee may, in its discretion and
subject to such limitations and conditions as the Committee deems appropriate,
grant nonqualified stock options (or amend previously-granted options) on terms
which permit the Grantee to transfer all or part of the stock option, for estate
or tax planning purposes or for donative purposes, and without consideration, to
a member of the Grantee’s immediate family (as defined by the Committee), a
trust for the exclusive benefit of such immediate family members, or a
partnership, corporation, limited liability company or similar entity the equity
interests of which are owned exclusively by the Grantee and/or one or more
members of his or her immediate family. No such stock option or any other Grant
shall be transferable incident to divorce. Subsequent transfers of a stock
option transferred under this part (ii) shall be prohibited except for transfers
to a Successor Grantee upon the death of the transferee.

  (b)   Substitute Grants. In the event of a business combination in which
another corporation is combined with the Company by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation in which the Company is the surviving entity, the Committee may make
Grants to individuals who are or were employees, directors, or consultants to
such other corporation in substitution for stock options, performance awards,
restricted stock grant, stock appreciation rights, or stock unit awards granted
to such individuals by such other corporation that are outstanding at the time
of the business combination (“Substituted Stock Incentives”). The terms and
conditions of the substitute Grants may vary from the terms and conditions that
would otherwise be required by the 2002 Plan and from those of the Substituted
Stock Incentives. The Committee shall prescribe the exact provisions of the
substitute Grants, preserving where practical the provisions of the Substituted
Stock Incentives. The Committee shall also determine the number of shares of
Lilly Stock to be taken into account under Section 4.     (c)   Subsidiaries.
The term “subsidiary” means a corporation, limited liability company or similar
form of entity of which Eli Lilly and Company owns directly or indirectly
50 percent or more of the voting power.     (d)   Fractional Shares. Fractional
shares shall not be issued or transferred under a Grant, but the Committee may
pay cash in lieu of a fraction or round the fraction.

  (e)   Compliance with Law. The 2002 Plan, the exercise of Grants, and the
obligations of the Company to issue or transfer shares of Lilly Stock under
Grants shall be subject to

 



--------------------------------------------------------------------------------



 



      all applicable laws and regulations and to approvals by any governmental
or regulatory agency as may be required. The Committee may revoke any Grant if
it is contrary to law or modify a Grant to bring it into compliance with any
valid and mandatory law or government regulation. The Committee may also adopt
rules regarding the withholding of taxes on payment to Grantees.

  (f)   Ownership of Stock. A Grantee or Successor Grantee shall have no rights
as a shareholder of the Company with respect to any shares of Lilly Stock
covered by a Grant until the shares are issued or transferred to the Grantee or
Successor Grantee on the Company’s books.

  (g)   No Right to Employment or to Future Grants. The 2002 Plan and the Grants
under it shall not confer upon any Eligible Employee or Grantee the right to
continue in the employment of the Company or as a member of the Board or affect
in any way (i) the right of the Company to terminate the employment of an
Eligible Employee or Grantee at any time, with or without notice or cause, or
(ii) any right of the Company or its shareholders to terminate the Grantee’s
service on the Board. Neither the status of an individual as an Eligible
Employee nor the receipt of one or more Grants by a Grantee shall confer upon
the Eligible Employee or Grantee any rights to future Grants.

  (h)   Foreign Jurisdictions. The Committee may adopt, amend, and terminate
such arrangements and make such Grants, not inconsistent with the intent of the
2002 Plan, as it may deem necessary or desirable to make available tax or other
benefits of the laws of foreign jurisdictions to Grantees who are subject to
such laws. The terms and conditions of such foreign Grants may vary from the
terms and conditions that would otherwise be required by the 2002 Plan.

  (i)   Governing Law. The 2002 Plan and all Grants made under it shall be
governed by and interpreted in accordance with the laws of the State of Indiana,
regardless of the laws that might otherwise govern under applicable Indiana
conflict-of-laws principles.

  (j)   Effective Date of the Amended 2002 Plan. The amended 2002 Plan is
effective January 1, 2009.

  (k)   Section 409A Compliance. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with the requirements of Section 409A
of the Code and the Treasury Regulations and other guidance issued thereunder,
and that the Plan and all award agreements shall be interpreted and applied by
the Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code. In the event
that any provision of the Plan or an award agreement is determined by the
Committee to not comply with the applicable requirements of Section 409A of the
Code and the Treasury Regulations and other guidance issued thereunder, the
Committee shall have the authority to take such actions and to make such changes
to the Plan or an award agreement as the Committee deems necessary to comply
with such requirements. Notwithstanding the foregoing or anything elsewhere in
the Plan or an award agreement to the contrary, if a Grantee is a “specified
employee” as defined in Section 409A of the Code, as determined by the

 



--------------------------------------------------------------------------------



 



      Company in accordance with its procedures, at the time of termination of
Service with respect to an Award, then solely to the extent necessary to avoid
the imposition of any additional tax under Section 409A of the Code, the
commencement of any payments or benefits under the Award shall be deferred until
the date that is six months following the Grantee’s termination of Service (or
such other period as required to comply with Section 409A). In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on a Grantee by Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code.

* * *

 